Name: 95/375/EC: Commission Decision of 8 September 1995 amending Decision 94/724/EC derogating from the definition of the concept of 'originating products' to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  America;  trade;  international trade;  tariff policy;  trade policy
 Date Published: 1995-09-20

 Avis juridique important|31995D037595/375/EC: Commission Decision of 8 September 1995 amending Decision 94/724/EC derogating from the definition of the concept of 'originating products' to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10 Official Journal L 222 , 20/09/1995 P. 0016 - 0016COMMISSION DECISION of 8 September 1995 amending Decision 94/724/EC derogating from the definition of the concept of 'originating products` to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10 (95/375/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), and in particular Article 30 (8) of Annex II thereto, Whereas Article 30 of Annex II to Decision 91/482/EEC, concerning the definition of the concept of 'originating products` and methods of administrative cooperation provides that derogations from the rules of origin may be adopted where the development of existing industries or the creation of new industries in a country or territory justifies them; Whereas the Government of Montserrat has requested an amendment to Commission Decision 94/724/EC (2); Whereas the Government of Montserrat has based its request on the increase in national production capacity and the current shortfall in the Community's sources of supply; Considering the prospect of an increase in the Community sources concerned over the next four years; and that the increase requested is significant, namely 50 times more than the quantities in the initial derogation, that it is necessary that the derogation should be granted for a limited period only; Whereas the requested amendment is justified in part under the terms of the provisions concerned in Article 30 of Annex II to Decision 91/482/EEC, notably with regard to the development of the industry in question in Montserrat, and the fact that there would be no injury to Community industry, provided that certain conditions relating to quantities and duration are respected; Whereas a one time increase in the derogation from 21 000 kg to 35 000 kg for the period between 1 November 1994 and 31 October 1995 would not cause serious injury to established Community industry; Whereas according to Article 30 (8) of Annex II to Decision 91/482/EEC the procedure laid down in Council Decision 90/523/EEC of 8 October 1990 on the procedure concerning derogations from the rules of origin set out in Protocol No 1 to the fourth ACP-EEC Convention (3), is to apply mutatis mutandis to the overseas countries and territories; whereas therefore a draft of the measures to be taken was submitted to the Committee on the Customs Code - Origin Section which voted in favour of this Decision, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 94/724/EC shall be replaced by the following: 'Article 2 The derogation specified in Article 1 shall relate to a quantity exported from Montserrat to the Community of: - 35 000 kilos between 1 November 1994 and 31 October 1995, - 21 000 kilos annual between 1 November 1995 and 31 October 1999.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 1995. For the Commission JoÃ £o DE DEUS PINHEIRO Member of the Commission